DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the thin film transistor (TFT) array substrate of claim 1, in particular the limitations of the anti-reflection layer comprises a plurality of film layers stacked on the base substrate sequentially, each of the film layers having a light refractive index greater than a light refractive index of the base substrate and smaller than a light refractive index of the gate electrode insulating layer, wherein the refractive indexes of the plurality of film layers are increasing layer by layer in a direction toward the gate electrode insulating layer.
The closely related prior art, Sakano et al. (US 20150087093) discloses (Figs. 1-8) a thin film transistor (TFT) array substrate, comprising: a base substrate (11), an anti-reflection layer (21), and a gate electrode insulating layer (44), wherein the TFT array substrate comprises a light-transmitting region (portions between 35’s), the anti-reflection layer is disposed on the base substrate located in the light-transmitting region, and the gate electrode insulating layer (44) is disposed on the anti-reflection layer.
However, the prior art does not disclose or suggest the thin film transistor (TFT) array substrate of claim 1, in particular the limitations of the anti-reflection layer comprises a plurality of film layers stacked on the base substrate sequentially, each of the film layers having a light . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/CHARLES S CHANG/Primary Examiner, Art Unit 2871